Case 8:12-cr-00614-PJM Document 96 Filed 11/04/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

TROY WALKER, *
. *
Petitioner, *
*
vy. . Civil No. 14-2366 PJM
. Crim. No. 12-614 PJM
UNITED STATES OF AMERICA, .
%
Respondent. | *
MEMORANDUM OPINION

On June 12, 2013, Troy Walker pleaded guilty to a single count of transporting a minor
with intent to engage in criminal sexual activity, in violation of the Mann Act, 18 U.S.C. § 2423(a).
The Court sentenced Walker to 120 months of imprisonment and 10 years of supervised release.
Walker has since filed numerous pro se motions for post-conviction relief. This opinion addresses
four of his most recent pro se motions.! See ECF Nos. 80, 82, 83, 91. For the reasons provided
below, the Court denies these motions.

I.

On December 23, 2019, Walker filed a pro se Motion for Modification of Term of
Imprisonment Pursuant to 18 U.S.C. 3582(c)(2) and 18 U.S.C. 3583, ECF No. 80, contending that
“extraordinary and compelling circumstances exist that warrant such a Reduction in Sentence,” id.
at 1. The Government responded in opposition to this motion on July 13, 2020. ECF No. 89.

Section 3582(c)(2) of Title 18 of the U.S. Code permits the Court to modify a term of
imprisonment where the defendant was sentenced based on a sentencing range that “has

subsequently been lowered by the Sentencing Commission.” In his motion, Walker does not allege

 

! This opinion and accompanying order do not address Walker’s motion for compassionate release,
which remains pending. See ECF No. 84.

 
Case 8:12-cr-00614-PJM Document 96 Filed 11/04/20 Page 2 of 4

any pertinent change to the Sentencing Guidelines. The stattttory minimum sentence of 10 years,
- to which Walker was sentenced, has not changed, see 18 U.S.C. § 2423(a), nor have the applicable
Sentencing Guidelines changed, see U.S.S.G. § 2G1.3.

Walker makes various other arguments unsupported by the facts-or the law. See ECF No.
80, at 1 (incorrectly asserting that, under 18 U.S.C. § 3551, the Court did not have jurisdiction to
sentence him in the District of Maryland because he committed crimes in Washington, D.C.); id.
at 2 (alluding to a Fifth Amendment double-jeopardy violation, the basis for which is unclear). To
the extent that Walker is challenging his sentence, the Court understands his argument to be largely
repetitive of his previous motion under 28 U.S.C. § 2255, which the Court denied. See Mem. Op.,
ECF No. 62 (denying Motion to Vacate, ECF No. 49). Successive motions under section 2255
may only be filed with certification by a panel of the Fourth Circuit, see 28 U.S.C. § 2255(h), and
Walker has received no such certification.

Accordingly, Walker’s Motion for Modification of Term of Imprisonment is DENIED.

Il.

On March 9, 2020, Walker filed a pro se Motion for an Order to Arrest Judgment, Pursuant
to Rule 34(A), ECF No. 82, arguing that the Court lacked jurisdiction under 18 U.S.C. § 355 1(A)
and D.C. Code 11-502(3), see id. at 7. On August 17, 2020, Walker filed a pro se Motion for Relief
from a Final Judgment or Order, ECF No. 91, repeating many of the same arguments and asking
the Court to “reopen his 2255” motion for lack of subject-matter jurisdiction, see id. at 13. The
Government declined to respond substantively to either motion. See Correspondence, ECF No. 95.

To the extent that Walker raises new arguments contending that the Court jacked
jurisdiction over this case, those arguments have no merit. First, Walker misreads section 3551(A),
which provides in relevant part that “a defendant who has been found guilty of an offense described

in any Federal statute... , other than an Act of Congress applicable exclusively in the District of

 
Case 8:12-cr-00614-PJM Document 96 Filed 11/04/20 Page 3 of 4

Columbia or the Uniform Code of Military Justice, shall be sentenced” according to federal
statutory sentencing provisions. Walker appears to argue that his crime falls under an act
“applicable exclusively in the District of Columbia,” see ECF No. 82, at 4, but he pleaded guilty
to a violation of the Mann Act, 18 U.S.C. § 2423(a)—-which is not applicable exclusively in the
District of Columbia—and was thus properly sentenced according to federal sentencing
procedures.

Second, Walker appears to assert that jurisdiction over this case is committed exclusively
to the U.S. District Court for the District of Columbia under D.C. Code 11-502(3). See ECF No.
82, at 5; ECF No. 91, at 7-12. That law commits jurisdiction to the District of Columbia for an
“offense under any law applicable exclusively to the District of Columbia which offense is joined
in the same information or indictment with any Federal offense.” D.C. Code 11-502(3). The
indictment in this case charged Walker with only one offense, see ECF No. 1, which, in any event,
is neither exclusively applicable to the District of Columbia nor joined with another federal
offense. |

To the extent that these motions might be treated as successive motions under section 2255,
again, Walker has received no certification from the Fourth Circuit that would permit such a
motion.

Accordingly, Walker’s Motion for an Order to Arrest Judgment, Pursuant to Rule 34(A)
and Motion for Relief from a Final Judgment or Order are DENIED.

Ii.

On March 30, 2020, Walker filed a Motion for Appointment of Counsel, ECF No. 83,
Walker does not identify any particular purpose for appointment of counsel but states that he
“seeks representation for crimes exclusive to the District of Columbia that were part of his charged

information and ‘Statement of Facts.’” ECF No. 83, at 3. The indictment in this case did not charge
Case 8:12-cr-00614-PJM Document 96 Filed 11/04/20 Page 4 of 4

Walker with “crimes exclusive to the District of Columbia,” see ECF No. 1, so there is no basis

for appointment of counsel. Accordingly, the Motion for Appointment of Counsel is DENIED.

A separate order will issue.

J be

( PETER J. MESSITTE
UN TATES DISTRICT JUDGE

 

2 The Court already appointed counsel under the Criminal Justice Act to represent Walker on his
pending motion for compassionate release. See Order, ECF No. 88.
